IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 01-41111
                        Conference Calendar


UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

JUAN TOMAS CASTILLO-PEREZ,

                                    Defendant-Appellant.

                       --------------------
           Appeal from the United States District Court
                for the Southern District of Texas
                      USDC No. B-01-CR-272-1
                       --------------------
                         February 20, 2003
Before WIENER, EMILIO M. GARZA, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Juan Tomas Castillo-Perez appeals his guilty-plea conviction

for being an alien found in the United States after deportation,

having been previously convicted of an aggravated felony, in

violation of 8 U.S.C. § 1326(a) and (b).   Castillo argues that

the magistrate judge lacked jurisdiction to conduct his guilty

plea hearing, which was held prior to the district court’s

referral for that purpose.   The defect in the order of referral

was a procedural error and subject to waiver.   See United States


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 01-41111
                               -2-

v. Bolivar-Munoz, 313 F.3d 253, 256-57 (5th Cir. 2002).   Because

Castillo did not object on this basis in the district court, and

because the guilty plea was subject to meaningful judicial

review, Castillo waived the right to raise this procedural defect

as a basis for relief from his guilty plea.   See id.

     The judgment of the district court is therefore AFFIRMED.